DETAILED ACTION

The amendment filed on 09/08/21 has been fully considered and made of record in the instant application.

Claims 1, 3-11 and 17-19 are directed to an allowable Species I. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16, directed to other Species or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1, 3-11 and 13-19 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 9 and 17. Specifically, the combination of an active pattern structure, comprising: a buffer structure on the lower active pattern, wherein at least a portion of the buffer structure comprises aluminum silicon oxide;
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/             Primary Examiner, Art Unit 2814